Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction:
This corrected Notice of Allowability is to consider the Information Disclosure Statement of 1/3/2022. The Notice of Allowance and Examiner amendment communication mailed on 01/14/2022 and Information Disclosure Statement have crossed in the mail.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner-initiated Interview Summary:
Examiner contacted applicant’s representative Michael A. Sanzo on 12/20/2021 with proposed amendments to claims 47, 65 and 66 (see below for details).
Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Michael A. Sanzo on December 21, 2021.

Amendments to the claims:
The application has been amended as follows: 

In claim 47, line 1, replace “feedstuff for fish” with –fish feedstuff--.
In claim 65, both occurrences, replace “marine animals” --with –fish--.
Cancel claim 66.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651